DETAILED ACTION

Examiner Note
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 1-21 have been renumbered 59-79, respectively.  This change must be reflected in any replies by the applicant. 


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claims 59-72 and 76-79, drawn to an underwater excavation apparatus.
Group II, claim 73, drawn to an underwater excavation apparatus.
Group III, claim 74, drawn to an underwater excavation apparatus.
Group IV, claim 75, drawn to an underwater excavation apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The invention of Group I includes the special technical feature of an arrangement for producing at least one vortex in a flow of fluid, comprising a planar member provided adjacent the outlet of the housing, an edge of the planar member being attached to the housing or to a body within the housing, not required by the inventions of Groups II, III, or IV.
The invention of Group II includes the special technical feature of flow of fluid passed or across the rotor being at a first angle from the axis of rotation, the first angle diverging away from the axis of rotation in a direction away from the inlet and towards the outlet and flow of fluid passed or across the stator is at a second angle from the axis of rotation, the second angle converging towards the axis of rotation in a direction away from the inlet and towards the outlet, not required by the inventions of Groups I, III, or IV.
The invention of Group IIII includes the special technical feature of an arrangement for dampening reactive torque on the excavation apparatus caused by 
The invention of Group IV includes the special technical feature of a torque dampening means comprising stator blades and one or more anti-rotation vanes which are symmetrical, aligned with an axis of rotation of the at least one rotor and have no camber, not required by the inventions of Groups I, II, or III.
The inventions of Groups I, II, III, and IV lack unity of invention because even though the inventions of these groups require the technical feature of an underwater excavation apparatus comprising at least one rotor and at least one stator, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dikken et al. (US 6,053,663; hereinafter Dikken).  Dikkin discloses an underwater excavation apparatus [100] comprising at least one rotor [135, 140] and at least one stator [180] (col. 5 line 31 - col. 6 line 42 and Figures 4-7).  As the common technical features were known in the art at the time of the invention, these cannot be considered special technical features that would otherwise unify the groups
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
A telephone call was NOT made to Applicant to request an oral election regarding the election/restriction requirement due to the complexity of the restriction requirement.  See MPEP 812.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746